DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
Information Disclosure Statement
The information disclosure statement submitted on 1/25/2021 has been considered by the Examiner and made of record in the application file.
Claim Objections
Claims 15-17 are objected to because of the following informalities:  In claims 15-17, “the time interval unit” lacks antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not 

Regarding claim 18, the limitation, "wherein the configuration information does not include azimuth information of the user equipment", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.  Applicant’s specification mentions azimuth multiple times, but does not appear to do so in the context of omitting it from configuration information.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 7, 10, 11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2012/0195286 A1) (hereinafter Kim) in view of Cha et al. (U.S. Patent Application Publication No. 2021/0006372 A1) (hereinafter Cha).

Regarding claim 1, Kim discloses a method of a user equipment performing positioning (Paragraph 0144 discloses operations of a UE may include receiving a first PRS transmitted based on a first muting pattern that does not transmit a PRS in a first frequency-time domain defined by a first frequency domain and a first time domain, receiving a second PRS transmitted based on a second muting pattern that does not transmit a PRS in a second frequency-time domain, different from the first frequency-time domain, decoding the first PRS and the second PRS, and performing positioning based on arrival times of the decoded first PRS and second PRS.  Also, the UE may further receive a PRS for positioning), the method comprising:
receiving configuration information regarding repeated transmission of a positioning reference signal (PRS) (Figures 3 and 4 and paragraph 0065 disclose in each BS 20, a bandwidth associated with a frequency axis for a PRS, a period of a subframe used for transmission of a PRS and an offset associated with a time axis, and a number of consecutive subframes used for transmission of a PRS may be controlled by a higher layer, and the information may be transmitted to each UE 10 through a higher layer, for example, a radio resource controller (RRC)); and
repeatedly receiving the PRS based on the configuration information regarding the repeated transmission (Figures 2 and 3 and paragraphs 0138 and 0144 disclose the reception processing unit 
wherein the PRS is received through one of a plurality of PRS resources included in a PRS resource set (Paragraphs 0138, 0142, and 0144 disclose the reception processing unit 1310 may receive, from at least three different BSs 20, PRSs of which PRS patterns and muting patterns are different from each other.  A signal received through each antenna port may be converted into a complex time domain signal by the reception processing unit 1310.  Also, the reception processing unit 1310 may extract PRSs allocated to predetermined resource elements, from the received signal based on a PRS pattern and a muting pattern.  Operations of a UE may include receiving a first PRS transmitted based on a first muting pattern that does not transmit a PRS in a first frequency-time domain defined by a first frequency domain and a first time domain, receiving a second PRS transmitted based on a second muting pattern that does not transmit a PRS in a second frequency-time domain.  Applicant’s “plurality of PRS resources” is interpreted to include Kim’s “resource elements”.  Applicant’s “PRS resource set” is interpreted to include Kim’s “predetermined resource elements”), and wherein the configuration information includes information regarding a number of repetitions of a given PRS resource (Paragraph 0142 discloses a signal received through each antenna port may be converted into a complex time domain signal by the reception processing unit 1310.  Also, the reception processing unit 1310 may extract PRSs allocated to predetermined resource elements, from the received signal based on a PRS pattern and a muting pattern.  Figure 12 illustrates a muting pattern where the number of repetitions set to 2 for each PRS, Figure 13 illustrates a muting pattern where the number of repetitions set to 4 for each PRS, and Figure 14 illustrates a muting pattern where the number of repetitions set to 6 for each PRS), and
wherein the number of repetitions is set to one of 1, 2, 4, 6, 8, 16, and 32 (Paragraph 0021 discloses FIG. 12, FIG. 13, and FIG. 14 are diagrams illustrating a hybrid-type based muting method of FIG. 11 when a number of consecutive PRS subframes allocated for transmitting a PRS is 2, 4, or 6.  Figure 12 illustrates a number of repetitions set to 2, Figure 13 illustrates a number of repetitions set to 4, 
Kim does not explicitly disclose a given PRS resource having a same PRS resource ID in the PRS resource set.
In analogous art, Cha discloses a given PRS resource having a same PRS resource ID in the PRS resource set (Paragraph 0223 and 0224 disclose the BS may configure/indicate for/to the UE that PRSs (e.g., PRS resources or PRS IDs) transmitted in a specific PRS resource group/set are from TPs/BSs at the same location.  The location server or the BS may configure/indicate for/to the UE that different PRSs (e.g., PRS resources or PRS IDs) transmitted in a specific PRS resource group/set are on the same Tx beam.  Paragraph 0257 discloses PRS resources may be configured/indicated/defined by one or more of the following configuration parameters in combination as configuration parameters for a PRS having an independent PRS ID, such as “PRS-INFO” for the LTE PRS).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a PRS of a PRS resource group/set having an PRS ID, as described in Cha, with receiving PRSs, as described in Kim, because doing so is using a known technique to improve a similar method in the same way.  Combining a PRS of a PRS resource group/set having an PRS ID of Cha with receiving PRSs of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cha.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim and Cha to obtain the invention as specified in claim 1.

Regarding claim 2, as applied to claim 1 above, Kim, as modified by Cha, further discloses wherein the configuration information regarding the repeated transmission is received through higher layer signaling (Figures 3 and 4 and paragraph 0065 disclose in each BS 20, a bandwidth associated with a frequency axis for a PRS, a period of a subframe used for transmission of a PRS and an offset associated with a time axis, and a number of consecutive subframes used for transmission of a PRS may be controlled by a higher layer, and the information may be transmitted to each UE 10 through a higher layer, for example, a radio resource controller (RRC)).

Regarding claim 6, Kim discloses a method of a base station for performing positioning (Paragraph 0070 discloses a BS may select a first muting pattern that does not transmit a PRS in a first frequency-time domain defined by a first frequency domain of an available total frequency band and a first time domain of a transmission period of a PRS, may share first muting pattern information with a UE through an RRC and the like, and may generate and transmit a PRS based on the first muting pattern), the method comprising:
transmitting configuration information regarding repeated transmission of a positioning reference signal (PRS) ((Figures 3 and 4 and paragraph 0065 disclose in each BS 20, a bandwidth associated with a frequency axis for a PRS, a period of a subframe used for transmission of a PRS and an offset associated with a time axis, and a number of consecutive subframes used for transmission of a PRS may be controlled by a higher layer, and the information may be transmitted to each UE 10 through a higher layer, for example, a radio resource controller (RRC)); and
repeatedly transmitting the PRS based on the configuration information regarding the repeated transmission (Figures 2 and 3 and paragraphs 0138 and 0144 disclose the reception processing unit 1310 may receive, from at least three different BSs 20, PRSs of which PRS patterns and muting patterns are different from each other.  Operations of a UE may include receiving a first PRS transmitted based on a first muting pattern that does not transmit a PRS in a first frequency-time domain defined by a first frequency domain and a first time domain, receiving a second PRS transmitted based on a second muting pattern that does not transmit a PRS in a second frequency-time domain),
wherein the PRS is received through one of a plurality of PRS resources included in a PRS resource set (Paragraphs 0138, 0142, and 0144 disclose the reception processing unit 1310 may receive, from at least three different BSs 20, PRSs of which PRS patterns and muting patterns are different from each other.  A signal received through each antenna port may be converted into a complex time domain signal by the reception processing unit 1310.  Also, the reception processing unit 1310 may extract PRSs allocated to predetermined resource elements, from the received signal based on a PRS pattern and a muting pattern.  Operations of a UE may include receiving a first PRS transmitted based on a first muting pattern that does not transmit a PRS in a first frequency-time domain defined by a first frequency domain 
wherein the number of repetitions is set to one of 1, 2, 4, 6, 8, 16, and 32 (Paragraph 0021 discloses FIG. 12, FIG. 13, and FIG. 14 are diagrams illustrating a hybrid-type based muting method of FIG. 11 when a number of consecutive PRS subframes allocated for transmitting a PRS is 2, 4, or 6.  Figure 12 illustrates a number of repetitions set to 2, Figure 13 illustrates a number of repetitions set to 4, and Figure 14 illustrates a number of repetitions set to 6 for each PRS).
Kim does not explicitly disclose a given PRS resource having a same PRS resource ID in the PRS resource set.
In analogous art, Cha discloses a given PRS resource having a same PRS resource ID in the PRS resource set (Paragraph 0223 and 0224 disclose the BS may configure/indicate for/to the UE that PRSs (e.g., PRS resources or PRS IDs) transmitted in a specific PRS resource group/set are from TPs/BSs at the same location.  The location server or the BS may configure/indicate for/to the UE that different PRSs (e.g., PRS resources or PRS IDs) transmitted in a specific PRS resource group/set are on the same Tx beam.  Paragraph 0257 discloses PRS resources may be configured/indicated/defined by one or more of the following configuration parameters in combination as configuration parameters for a PRS having an independent PRS ID, such as “PRS-INFO” for the LTE PRS).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a PRS of a PRS 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim and Cha to obtain the invention as specified in claim 6.

Regarding claim 7, as applied to claim 6 above, Kim, as modified by Cha, further discloses wherein the configuration information regarding the repeated transmission is transmitted through higher layer signaling (Figures 3 and 4 and paragraph 0065 disclose in each BS 20, a bandwidth associated with a frequency axis for a PRS, a period of a subframe used for transmission of a PRS and an offset associated with a time axis, and a number of consecutive subframes used for transmission of a PRS may be controlled by a higher layer, and the information may be transmitted to each UE 10 through a higher layer, for example, a radio resource controller (RRC)).

Regarding claim 10, Kim discloses a user equipment for performing positioning (Paragraph 0144 discloses operations of a UE may include receiving a first PRS transmitted based on a first muting pattern that does not transmit a PRS in a first frequency-time domain defined by a first frequency domain and a first time domain, receiving a second PRS transmitted based on a second muting pattern that does not transmit a PRS in a second frequency-time domain, different from the first frequency-time domain, decoding the first PRS and the second PRS, and performing positioning based on arrival times of the decoded first PRS and second PRS.  Also, the UE may further receive a PRS for positioning), the user equipment comprising:
a processor configured to control constituent elements of the user equipment for performing operations for performing positioning (Figure 18 and paragraphs 0137 and 0140 disclose a receiving apparatus 1300 of the UE 10 may include a reception processing unit 1310, a decoder 1320, and a controller 1330.  The controller 1330 may estimate a distance from each BS 20 based on relative arrival 
a transmitter configured to transmit uplink control information, data, and message to a base station through associated channels in response to the processor (Paragraph 0142 discloses the controller 1014 may calculate a distance from the BS 20 based on the relative arrival time from the BS 20, or the controller 1014 may transmit the relative arrival time to the BS 20 so that the BS 20 may calculate the distance.  Since Kim’s controller may transmit to the BS, Kim inherently discloses mechanisms that constitute a transmission unit); and
a receiver configured to receive, from the base station, control information, data, and messages in response to the processor (Figure 18 and paragraphs 0137 and 0142 disclose a receiving apparatus 1300 of the UE 10.  A signal received through each antenna port may be converted into a complex time domain signal by the reception processing unit 1310.  Also, the reception processing unit 1310 may extract PRSs allocated to predetermined resource elements, from the received signal based on a PRS pattern and a muting pattern.  Paragraph 0165 discloses a bandwidth associated with a frequency axis for a PRS, a period of a subframe used for transmission of a PRS and an offset associated with a time axis, and a number of consecutive subframes used for transmission of a PRS may be controlled by a higher layer, and the information may be transmitted to each UE 10 through a higher layer, for example, a radio resource controller (RRC)),
wherein the receiver receives configuration information regarding repeated transmission of a positioning reference signal (PRS) and repeatedly receives the PRS based on the configuration information regarding the repeated transmission (Figures 3 and 4 and paragraph 0065 disclose in each BS 20, a bandwidth associated with a frequency axis for a PRS, a period of a subframe used for transmission of a PRS and an offset associated with a time axis, and a number of consecutive subframes used for transmission of a PRS may be controlled by a higher layer, and the information may be transmitted to each UE 10 through a higher layer, for example, a radio resource controller (RRC).  Figures 2 and 3 and paragraphs 0138 and 0144 disclose the reception processing unit 1310 may receive, from at least three different BSs 20, PRSs of which PRS patterns and muting patterns are different from each 
wherein the PRS is received through one of a plurality of PRS resources included in a PRS resource set (Paragraphs 0138, 0142, and 0144 disclose the reception processing unit 1310 may receive, from at least three different BSs 20, PRSs of which PRS patterns and muting patterns are different from each other.  A signal received through each antenna port may be converted into a complex time domain signal by the reception processing unit 1310.  Also, the reception processing unit 1310 may extract PRSs allocated to predetermined resource elements, from the received signal based on a PRS pattern and a muting pattern.  Operations of a UE may include receiving a first PRS transmitted based on a first muting pattern that does not transmit a PRS in a first frequency-time domain defined by a first frequency domain and a first time domain, receiving a second PRS transmitted based on a second muting pattern that does not transmit a PRS in a second frequency-time domain.  Applicant’s “plurality of PRS resources” is interpreted to include Kim’s “resource elements”.  Applicant’s “PRS resource set” is interpreted to include Kim’s “predetermined resource elements”), and wherein the configuration information includes information regarding a number of repetitions of a given PRS resource (Paragraph 0142 discloses a signal received through each antenna port may be converted into a complex time domain signal by the reception processing unit 1310.  Also, the reception processing unit 1310 may extract PRSs allocated to predetermined resource elements, from the received signal based on a PRS pattern and a muting pattern.  Figure 12 illustrates a muting pattern where the number of repetitions set to 2 for each PRS, Figure 13 illustrates a muting pattern where the number of repetitions set to 4 for each PRS, and Figure 14 illustrates a muting pattern where the number of repetitions set to 6 for each PRS), and
wherein the number of repetitions is set to one of 1, 2, 4, 6, 8, 16, and 32 (Paragraph 0021 discloses FIG. 12, FIG. 13, and FIG. 14 are diagrams illustrating a hybrid-type based muting method of FIG. 11 when a number of consecutive PRS subframes allocated for transmitting a PRS is 2, 4, or 6.  Figure 12 illustrates a number of repetitions set to 2, Figure 13 illustrates a number of repetitions set to 4, and Figure 14 illustrates a number of repetitions set to 6 for each PRS).

In analogous art, Cha discloses a given PRS resource having a same PRS resource ID in the PRS resource set (Paragraph 0223 and 0224 disclose the BS may configure/indicate for/to the UE that PRSs (e.g., PRS resources or PRS IDs) transmitted in a specific PRS resource group/set are from TPs/BSs at the same location.  The location server or the BS may configure/indicate for/to the UE that different PRSs (e.g., PRS resources or PRS IDs) transmitted in a specific PRS resource group/set are on the same Tx beam.  Paragraph 0257 discloses PRS resources may be configured/indicated/defined by one or more of the following configuration parameters in combination as configuration parameters for a PRS having an independent PRS ID, such as “PRS-INFO” for the LTE PRS).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a PRS of a PRS resource group/set having an PRS ID, as described in Cha, with receiving PRSs, as described in Kim, because doing so is using a known technique to improve a similar method in the same way.  Combining a PRS of a PRS resource group/set having an PRS ID of Cha with receiving PRSs of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cha.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim and Cha to obtain the invention as specified in claim 10.

Regarding claim 11, as applied to claim 10 above, Kim, as modified by Cha, further discloses wherein the configuration information regarding the repeated transmission is received through higher layer signaling (Figures 3 and 4 and paragraph 0065 disclose in each BS 20, a bandwidth associated with a frequency axis for a PRS, a period of a subframe used for transmission of a PRS and an offset associated with a time axis, and a number of consecutive subframes used for transmission of a PRS may be controlled by a higher layer, and the information may be transmitted to each UE 10 through a higher layer, for example, a radio resource controller (RRC).

Regarding claims 15-17, as applied to claims 1, 6, and 10 above, Kim discloses the claimed invention except explicitly disclosing wherein the PRS is associated with a same beam within the time interval unit.
In analogous art, Cha discloses wherein the PRS is associated with a same beam within the time interval unit (Paragraph 0324 discloses the BS or the location server may associate a PRS transmitted in one PRS block from a specific TP/BS only with the same one Tx beam).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate associating a PRS transmitted in one PRS block from a specific TP/BS only with the same one Tx beam, as described in Cha, with receiving PRSs, as described in Kim, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining associating a PRS transmitted in one PRS block from a specific TP/BS only with the same one Tx beam of Cha with receiving PRSs of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cha.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim and Cha to obtain the invention as specified in claims 15-17.

Regarding claim 18, as applied to claim 1 above, Kim discloses the claimed invention except explicitly disclosing wherein the configuration information does not include azimuth information of the user equipment.
In analogous art, Cha discloses wherein the configuration information does not include azimuth information of the user equipment (Figures 16 and 18 and paragraphs 0212 and 0218 disclose the UE may receive information related to a PRS resource configuration from the BS or the location server (S1601).  Specific embodiments of the information related to a PRS resource configuration will be described later.  The BS may transmit the PRS resource configuration to the UE (S1801 to S1805).  Paragraphs 0256-0274 disclose a PRS Resource Configuration and PRS Resource Group/Set Configuration including [0259] 1) PRS ID/index or PRS resource ID/index; 2) PRS transmission time offset; 3) Time-domain behavior related to PRS transmission; 4) Bandwidth information; 5) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate PRS Resource Configuration and PRS Resource Group/Set Configuration without azimuth information of the user equipment, as described in Cha, with providing information about PRSs to a UE, as described in Kim, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining PRS Resource Configuration and PRS Resource Group/Set Configuration without azimuth information of the user equipment of Cha with providing information about PRSs to a UE of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cha.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim and Cha to obtain the invention as specified in claim 18.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cha as applied to claims 1 and 10 above, and further in view of Lee et al. (U.S. Patent Application Publication No. 2019/0380056 A1) (hereinafter Lee).

Regarding claim 5, as applied to claim 1 above, Kim, in view of Cha, discloses the claimed invention except explicitly disclosing wherein the repeated receiving of the PRS includes performing an Rx beam sweeping operation on the repeatedly transmitted PRS.
In analogous art, Lee discloses wherein the repeated receiving of the PRS includes performing an Rx beam sweeping operation on the repeatedly transmitted PRS (Paragraph 0189 discloses the UE may receive the multiple PRSs through beam sweeping of multiple Rx beams).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE receiving multiple PRSs through beam sweeping, as described in Lee, with a UE receiving multiple PRSs, as 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim, Cha, and Lee to obtain the invention as specified in claim 5.

Regarding claim 14, as applied to claim 10 above, Kim, in view of Cha, discloses the claimed invention except explicitly disclosing where the receiver performs an Rx beam sweeping operation on the repeatedly transmitted PRS.
In analogous art, Lee discloses where the receiver performs an Rx beam sweeping operation on the repeatedly transmitted PRS (Paragraph 0189 discloses the UE may receive the multiple PRSs through beam sweeping of multiple Rx beams).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE receiving multiple PRSs through beam sweeping, as described in Lee, with a UE receiving multiple PRSs, as described in Kim, in view of Cha, because doing so is using a known technique to improve a similar method in the same way.  Combining a UE receiving multiple PRSs through beam sweeping of Lee with a UE receiving multiple PRSs of Kim, in view of Cha, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lee.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim, Cha, and Lee to obtain the invention as specified in claim 14.
Response to Arguments
Applicant's arguments filed 1/14/2021 with respect to claims 1, 2, 5-7, 10, 11, and 14-18 have been fully considered but they are either not persuasive or moot in view of the new grounds of rejection, as discussed below.

On page 6 in the Remarks, Applicant argues that Kim does not disclose repeatedly transmitting the same PRS in one transmission period.  Kim describes that an offset or time period in between repeated transmissions may be set to various numbers of subframes.  In contrast, the claimed system sets a number of times the PRS is repeated within a "time interval unit", where the time interval unit may be one of a slot, mini-slot, or symbol
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., repeatedly transmitting the same PRS in one transmission period and a number of times the PRS is repeated within a "time interval unit", where the time interval unit may be one of a slot, mini-slot, or symbol) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s claims only require repeated transmission of the PRS and repeatedly receiving the PRS based on the configuration information regarding the repeated transmission.
Kim discloses wherein the receiver receives configuration information regarding repeated transmission of a positioning reference signal (PRS) and repeatedly receives the PRS based on the configuration information regarding the repeated transmission (Figures 2 and 3 and paragraphs 0138 and 0144 disclose the reception processing unit 1310 may receive, from at least three different BSs 20, PRSs of which PRS patterns and muting patterns are different from each other.  Operations of a UE may include receiving a first PRS transmitted based on a first muting pattern that does not transmit a PRS in a first frequency-time domain defined by a first frequency domain and a first time domain, receiving a second PRS transmitted based on a second muting pattern that does not transmit a PRS in a second frequency-time domain).
On page 7 in the Remarks, Applicant argues that Kim does not disclose a system that may be configured to transmit repetitions that exceed the normal transmission period of the PRS.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., a system that may be configured to transmit repetitions that exceed the normal transmission period of the PRS) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s claims only require repeated transmission of the PRS and repeatedly receiving the PRS based on the configuration information regarding the repeated transmission.
Applicant’s arguments with respect to Kim not disclosing a PRS resource ID have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642